DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6-8, 11, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Seki et al., JP 2000-062745 A (“Seki”)(“machine translation provided herewith).
Regarding claim 6, Seki discloses a preform for blow-molding a bag-in-container comprising an inner layer, an outer layer, and an interface therebetween [abstract, 0001, 0005, 0013, Fig. 2]. The inner layer is separable from the outer layer via the presence of a vent which connects to the atmosphere [0019] which reads on the claimed inner layer releasing from the outer layer upon the introduction of a gas at least one point of interface .  The inner layer is formed from a polyester which may be a PET resin and the outer layer may be formed from a PET/polyamide MXD.6 resin blend [claim 4]. The PET in the inner and outer layers reads on the claimed same material.  
Regarding claims 7 and 8, the PET in the inner and outer layers reads on the semi-crystalline material recited in claim 7 and the PET recited in claim 8.
Regarding claims 11 and 14, the inner and outer layers of the disclosed preform are formed by coinjection molding [0013] which reads on the integral preform recited in claim 14.  Since the inner and outer layers are formed by coinjection molding, it logically follows that the two layers are connected by an interface throughout substantially the whole inner surface of the outer layer as recited in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seki as applied to claim 6 above, and further in view of Goto, JP 10-180853 (“Goto”)(machine translation provided herewith).
Regarding claim 10, as is described above, Seki teaches a preform which meets the limitations of the preform recited in claim 6.
Seki is silent regarding the vent being distributed around the mouth of the preform.
Goto discloses a preform for producing a blow-molded container wherein the preform comprises a mouth, an introduction port (i.e. a vent), and body portion comprising an inner resin layer and an outer resin layer [abstract, 0001, 0007-0016, Figs. 1-4]. In the container formed from the preform, the inner layer separates from the outer layer upon the introduction of air between the inner and outer layers via the vent [abstract, 0001, 0007-0016, Figs. 1-4]. The vent is positioned adjacent at a lip portion of the preform’s mouth [0010, Fig. 1]. Goto teaches that since the vent is positioned at the preform’s mouth at the time of forming the preform, the vent is not subjected to post-processing and therefore the preform can easily and reliably be formed [0017]. 
Seki and Goto are both directed towards preforms used to form blow molded containers comprising an inner layer and an outer layer wherein the inner layer is separable from the outer layer via a vent. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have modified the preform of Seki with teachings of Goto by positioning the vent so as to be adjacent the mouth and extend coaxially with said mouth with the expectation of producing a preform in which
the no post-processing of the vent is required. 
The preform of Seki as modified by Goto would have comprised a vent position at a lip portion of the preform’s mouth as claimed.
While modified Seki is silent regarding a plurality of vents, it is noted that MPEP 2144.04 VI establishes that the mere duplication of parts has no patentably significance unless a new and unexpected result is produced.  The Examiner contends that it would have been obvious to one of ordinary skill in the art to have formed a plurality of vents distributed along the lip portion of the mouth of the preform in order to provide a means to introduce air between the inner and outer layers more rapidly or to ensure a more even separation of the two layers. 

Claims 6-10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Butterworth, WO 91/08099 (“Butterworth”) (copy provided herewith).
Regarding claims 6-8, Goto discloses a preform for blow-molding a bag-in-container [abstract, 0001, 0007-0016, Figs. 1-4]. The preform comprises a body portion and a mouth [0010, Fig. 1].  The body portion of the preform comprises an outer resin layer with forms an outer container and an inner resin layer which forms an inner bag [0007-0010, Fig. 1].  The preform is assembled by mating an injection molded outer part with an injection molded inner part [0007, 0010, Fig. 1]. The assembled preform comprises a vent which brings the external atmosphere in fluid communication with the interface which is intrinsically formed between the inner and outer layers [0008, 0012, Fig. 1].  The vent is positioned at a lip portion of the preform’s mouth [0008, 0012, Fig. 1].
Goto is silent regarding the inner and outer layers comprising the same material.
Butterworth discloses a blow molded container comprising an injection molded inner layer and an injection outer layer wherein both layers consist of polyethylene terephthalate (PET) and wherein the layers are arrange so as to not adhere to one another (page 3 line 25-page 4 line 2, page 11 lines 16-23). Butterworth teaches that PET is a desirable material for both the inner and layers because it provides a high degree of temperature stability and good barrier properties (page 12 lines 25-30, page 13 lines 15-21). 
Goto and Butterworth are both directed towards multilayer blow molding performs and containers comprising a releasable inner layer formed therefrom. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the preform of Goto with the teachings of Butterworth by forming both the inner and outer layers from PET in order take advantage of the high degree of temperature stability and good barrier properties of PET. The PET resin of the inner and outer layer of the preform read on the same material of claim 6, the semi-crystalline material of claim 7, and the PET of claim 8.
Regarding claim 9, Goto teaches that the vent is tapered as it penetrates deeper into the body of the preform [0010, Fig. 1].  Such a vent comprising a tapered end is wedge-shaped having a broad side at the opening and a side which gets thinner as it penetrate deeper into the vessel as claimed.
Regarding claim 10,  Goto teaches a vent disposed around the lip of the preform’s mouth [0012, Fig. 2]. While Goto is silent regarding a plurality of vents, it is noted that MPEP 2144.04 VI establishes that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. The Examiner contends that it would have been obvious to one of ordinary skill in the art to have formed a plurality of vents around the lip of the mouth of the preform in order to provide
a means to introduce air between the two layers more rapidly.
Regarding claims 12 and 13, Goto teaches that the inner and outer layers of the preform are fitted into one another [0007] as recited in claim 13. Since the preform is not assembled in a vacuum, some air is presumed to be present between the inner and outer layers at the body portion and therefore the preform of modified Goto is interpreted as reading on the preform of claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 9,555,572. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a two layer preform form blow-molding bag-in-containers wherein the preform comprises an inner and an outer layer formed from the same material and wherein a plurality of wedge-shaped vents are distributed around the mouth of the preform. 
Claims 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. 9,475,611. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a two layer preform form blow-molding bag-in-containers wherein the preform comprises an inner and an outer layer formed from the same material and wherein a plurality of wedge-shaped vents are distributed around the mouth of the preform. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782